 Case 18-03036       Doc 135     Filed 12/14/18 Entered 12/14/18 16:10:02   Desc Main
                                  Document     Page 1 of 1



                   UNITED STATES BANKRUPTCY COURT
                  WESTERN DISTRICT OF NORTH CAROLINA

In re:
                                  )
         Ace Motor Acceptance     )             Case No.: 18-30426
              Corporation         )             Chapter 11
                     Debtor(s)    )
                                  )
     Ace Motor Acceptance         )
            Corporation           )
                  Plaintiff(s)    )             Adv. Proc. No.: 18-3036
 v.                               )
     McCoy Motors, LLC;           )
     McCoy Motors, LLC d/b/a Ride )
            Fast;                 )
     Robert McCoy, Jr.            )
     Misty McCoy                  )
                  Defendant(s)    )
________________________________ )



                               CERTIFICATE OF SERVICE

The undersigned deputy clerk of the United States Bankruptcy Court for the Western
District of North Carolina, hereby certifies that the NOTICE OF APPEAL and NOTICE
TO APPELLANT AND APPELLEE was served on all parties in interest herein as
required by the Bankruptcy Code and Rules of Bankruptcy Procedure.

Dated 12/14/2018                                Tara E. Salmons
                                                Case Administrator




By CM/ECF electronic noticing on 12/14/2018:

1.       Judge
2.       Mr. Frank G. Johns, Clerk, U.S. District Court
3.       Shelley K. Abel, U.S. Bankruptcy Administrator
4.       James H. Henderson
5.       Kristin Harmon Lang

By first class mail on 12/14/2018:

1.       Robert McCoy, Jr., 11915 John K. Hall Way, Charlotte, NC 28277
